PATTERSON & WILDER CONSTRUCTION CO., INC., Plaintiff-Appellant,

                                                       v.

                            UNITED STATES of America, Defendant-Appellee.

                                                No. 99-15301.

                                       United States Court of Appeals,

                                               Eleventh Circuit.

                                                Sept. 15, 2000.

Appeal from the United States District Court for the Northern District of Alabama. (97-02840-CV-N-S),
Edwin L. Nelson, Judge.

Before CARNES, MARCUS and FARRIS*, Circuit Judges.

        MARCUS, Circuit Judge:

        In this appeal, we address the scope of the United States's potential liability under the Federal Tort

Claims Act, 28 U.S.C. § 1346 ("FTCA"), for the alleged misconduct of private parties hired by federal agents

to conduct covert law enforcement activities. Plaintiff Patterson & Wilder Construction Co., Inc. ("P&W")

appeals the district court's order granting summary judgment in favor of Defendant United States of America

("Government") on the company's FTCA claim, which arises out of the destruction of a P&W-leased aircraft

during a covert narcotics operation in Colombia. P&W asserts that the Government is responsible for the

alleged misconduct of two private pilots who were hired by the Government to obtain the aircraft and carry

out the mission because during the mission those pilots were acting as "employees" of the Government. The

district court found that the Government did not supervise and control the pilots' activities during the critical

phases of the operation and therefore the pilots could not be deemed employees. Because looking at the

mission as a whole there is ample evidence that the Government supervised and controlled the pilots, a

reasonable jury could conclude that the pilots were employees, and accordingly we vacate the summary

judgment order.

                                                       I.


   *
    Honorable Jerome Farris, U.S. Circuit Judge for the Ninth Circuit, sitting by designation.
        The facts relevant to the single issue presented by this appeal are largely undisputed. P&W is a

construction company headquartered in Pelham, Alabama. In 1992, a long-time P&W employee named Billy

Latham co-founded Latham Aviation, Inc. to assume ownership of an aircraft formerly owned by him and

used by P&W. In 1993, Stuart Boyd, a P&W employee who piloted the aircraft for the company, contacted

fellow pilot and former co-worker Jason Reynolds to obtain information about a replacement aircraft.

Reynolds located a Merlin Swearingin plane (the "Merlin") for sale and assisted in Latham Aviation's

purchase of the plane. Later in 1993, P&W and Latham Aviation executed a lease agreement whereby

Latham Aviation leased both the Merlin and its pilot, Boyd, to P&W for seven years.

        In November 1994, a United States Customs Service agent named Daniel Dunn contacted Reynolds

about working as a pilot to haul drugs from Colombia to the United States as part of a joint Customs-United

States Drug Enforcement Administration ("DEA") undercover drug interdiction operation. Reynolds had

worked extensively with Customs and other federal and non-federal agencies in similar covert operations

since the early 1980's, having assisted Customs in 50-100 cases involving 200 defendants. Among other

things, Reynolds worked as an undercover pilot, an aircraft broker, and as a drug buyer. Reynolds testified

at deposition that his work for Customs was practically full-time at first, and on subsequent occasions his

assignments would sometimes require two or three month commitments and in one instance required him to

relocate to Texas for a year. Reynolds also testified that, in connection with his work for Customs, he had

given a hundred depositions and appeared in court numerous times. Reynolds (under the assumed name

"Jason Robards") executed documents with Customs that identified him as a "confidential source" and set

certain guidelines for his conduct, but also indicated that he was not a Customs employee.

        Dunn told Reynolds that the job would require Reynolds to locate a suitable aircraft, fly it to

Colombia, purchase drugs in a pre-arranged transaction, and return to the United States. After speaking with

Dunn, Reynolds contacted Boyd about the availability of the Merlin for the mission. The parties dispute who,

if anyone, obtained authorization for using the aircraft; apparently both Reynolds and Boyd thought the other

had obtained permission to use the plane. Also apparently disputed is what, if anything, Reynolds told the
Government about the ownership or leased status of the aircraft. Customs, for its part, apparently did not

make any inquiry into the aircraft or Reynolds's or Boyd's authority to use it.

        After receiving Reynolds's call, Boyd contacted an aircraft servicing company in Texas where the

Merlin was undergoing a routine inspection, and indicated that Reynolds would shortly be picking up the

aircraft. On November 8, 1994, Reynolds, d/b/a Wheels and Wings, Inc., received a cashier's check from

Customs in the amount of $10,000 to pay for rental of the Merlin, operational expenses, insurance, and fuel

for seven days. Subsequently, Reynolds received an additional $10,000 check to cover expenses. Under the

arrangement with Customs and DEA, it was Reynolds's responsibility to locate and provide the aircraft and

other equipment and supplies needed for the flight to Colombia.

        On November 9, 1994, Reynolds and a Customs pilot traveled in a Customs aircraft to Tyler, Texas,

to pick the Merlin up and fly it together to St. Petersburg, Florida, where it was kept overnight at a Customs

facility. The next day, November 10, Reynolds flew the Merlin to Ft. Lauderdale, where the plane was towed

by the Government to a Customs or DEA hangar where a "Mode-II" military transponder was installed. The

transponder communicated via satellite with the Government, air traffic control centers, and AWAX

surveillance planes identifying the Merlin as part of a United States Government operation. After the

transponder was installed, Reynolds flew the plane back to St. Petersburg, where it was again stored overnight

in a Customs hangar.

        On November 11, Reynolds and another private pilot expected to participate in the mission met with

DEA special agent Bob Quinn. Quinn instructed the pilots on the details of the mission. As Quinn explained,

the pilots would fly to Howard Air Force Base in Panama where they would spend the night before flying

to Colombia the next day. Upon arriving in Colombia, Reynolds was to land the plane at a particular grassy

airstrip positioned in the jungle (to that end, Quinn provided Reynolds with the airstrip's coordinates as well

as a radio frequency to use when contacting the Colombian drug dealer who was to meet the plane). At the

airstrip, upon meeting the dealer, the pilots were to load the contraband and return to Panama. In the event

anything went wrong, the pilots were to fly to Maracaibo, Venezuela, where DEA agents would be standing
by and would assist the pilots' safe return to the United States.

        After hearing the details of the mission, the co-pilot decided against participating, at which time

Reynolds suggested Boyd as a co-pilot since Boyd flew for the company that owned the plane. Quinn

approved Reynolds's suggestion to contact Boyd, who agreed to make the trip after being told by Reynolds

that he would probably make $100,000.

        On November 13, Boyd arrived in Florida where he met with agents Dunn and Quinn. The agents

advised Reynolds and Boyd that they were expected to make the trip the next day. According to Reynolds,

the agents advised that if they did not go the next day, the deal would be off.

        On the morning of November 14, as instructed, Reynolds and Boyd flew the Merlin to Marathon,

Florida, where they refueled the plane, and then flew to Howard Air Force Base (an American base) in

Panama. There, the aircraft's interior was reconfigured at the direction of the Government, and Reynolds and

Boyd met once again with Customs and DEA agents, including an agent under Dunn's supervision named

Willie Cancio. Cancio, another DEA agent, Reynolds and Boyd created the next day's flight plan. The plane

was refueled, and Reynolds and Boyd spent the night in crew lodgings at the American base.

        At 4:00 a.m. on November 15, Reynolds and Boyd departed Panama for Colombia, unaccompanied

by federal agents. As the pilots approached the prescribed coordinates for the airstrip, they used the

prescribed radio frequency to contact the drug dealer, Armando, but could not reach him. After the plane

landed on the airstrip, Armando approached and indicated that he did not have the drugs but that they were

nearby and that Reynolds and Boyd should fly to a second location. Rather than return to Maracaibo,

Reynolds and Boyd joined by Armando flew to the second location, but decided not to land there when they

saw Colombian policemen on horseback in the area. Instead, they flew back to the original airstrip where

Armando told Reynolds and Boyd to wait with the plane while he went to get the drugs. After Armando left,

the Colombian police discovered Reynolds and Boyd and arrested them as well as some of Armando's

associates. Armando eventually secured the pilots' release with bribe money.

        Meanwhile, in an attempt to confiscate the Merlin, the Colombian police unsuccessfully tried to fly
the plane out of the jungle. In so doing, the police crashed the plane shortly after take-off, destroying both

props and engines. After Armando obtained Reynolds's and Boyd's release, his men returned to the location

where the Merlin had crashed. Armando's men decided to burn the aircraft and bury the wreckage so that it

would not alert other Colombian police who might be patrolling from the air. With the Merlin destroyed, and

out of contact with federal agents, Reynolds and Boyd had no means to return to the United States. Instead,

they stayed with Armando at his house in Colombia for eleven days, at which point Armando purchased

commercial airline tickets for the pilots to return to Miami.

        On January 8, 1996, Customs and DEA paid Reynolds and Boyd $270,000 for their services in the

covert operation. By June 4, 1996, Reynolds and Boyd executed a settlement agreement with Latham

Aviation whereby they paid Latham Aviation $240,000 to resolve all claims relating to the destruction of the

aircraft. P&W was not a party to the settlement agreement.

        Upon learning of the destruction of the Merlin, P&W ceased making lease payments to Latham

Aviation and pursued an administrative claim with the United States Department of Treasury for property

damage to its leasehold interest in the aircraft. Receiving no response to that claim, on August 19, 1997,

P&W filed this lawsuit. In its complaint, P&W alleged that employees or agents of Customs or DEA had

appropriated and exercised unauthorized control over an aircraft in which P&W had a leasehold interest

without P&W's knowledge or permission. P&W sought damages of $129,047.53, representing the cost of

securing a replacement aircraft. In its answer, the Government admitted that the plane was flown to Colombia

and ultimately destroyed there, but denied that any employees of the Government exercised unauthorized

control over the aircraft and specifically denied the allegation that the pilots, Reynolds and Boyd, were

Government employees within the meaning of the FTCA.

        After taking discovery, the Government filed a motion to dismiss or in the alternative for summary

judgment, arguing that P&W's complaint should be dismissed for lack of subject matter jurisdiction or failure

to state a claim. The motion raised multiple grounds for rejecting P&W's lawsuit, but concentrated on arguing

that Reynolds and Boyd were not employees of the Government and therefore the Government could not be
held responsible for their alleged misconduct.

        In an order and memorandum opinion dated October 7, 1999, the district court granted the

Government's motion and dismissed P&W's complaint. Applying the standard adopted by this Court in

Means v. United States, 176 F.3d 1376 (11th Cir.1999), the district court found that the Government did not

exercise the kind of day-to-day supervision and control over the pilots' activities necessary for them to be

deemed employees. The court observed that "federal officers had nothing to do with the acquisition of the

Merlin aircraft for the undercover operation." Dist. Ct. Op. at 12. The court also observed that "during the

flight, there was absolutely no federal supervision over Reynolds and Boyd who flew the plane by themselves

without a federal agent on board." Id. at 12-13. The court addressed seven factors highlighted by P&W in

support of the argument that Reynolds and Boyd could be deemed employees, but found all of those factors

unpersuasive. Thus, the court concluded that "[b]ecause there is no genuine issue of material fact regarding

whether Reynolds and Boyd were employees of the government, the government cannot be liable for their

actions under the FTCA." Id. at 17. The court did not address the other grounds for dismissal argued by the

Government. P&W subsequently filed a motion to alter, amend or vacate the judgment, which the district

court denied on October 18, 1999. P&W then filed a timely notice of appeal.

                                                     II.

        We give plenary review to a district court's grant of summary judgment. See Burton v. City of Belle

Glade, 178 F.3d 1175, 1186-87 (11th Cir.), reh'g denied, 193 F.3d 525 (1999). Summary judgment is proper

only if "the pleadings, depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law." Fed.R.Civ.P. 56(c). A factual dispute is genuine "if the evidence

is such that a reasonable [factfinder] could return a verdict" for the non-moving party. United States v. Four

Parcels of Real Property in Greene and Tuscaloosa Counties in the State of Ala., 941 F.2d 1428, 1437 (11th

Cir.1991) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2510, 2511-12, 91 L. Ed. 2d
202 (1986)). As we have explained:
        In assessing whether the movant has met this burden, the courts should view the evidence and all
        factual inferences therefrom in the light most favorable to the party opposing the motion. All
        reasonable doubts about the facts should be resolved in favor of the non-movant. If the record
        presents factual issues, the court must not decide them; it must deny the motion and proceed to trial.
        Summary judgment may be inappropriate even where the parties agree on the basic facts, but
        disagree about the inferences that should be drawn from these facts. If reasonable minds might differ
        on the inferences arising from undisputed facts, then the court should deny summary judgment.

Burton, 178 F.3d at 1187 (quoting Clemons v. Dougherty County, 684 F.2d 1365, 1368-69 (11th Cir.1982)

(emphasis added) (citations omitted)). We review the district court's order in accordance with these standards.

                                                       III.

        The sole issue on appeal is whether the two pilots—Reynolds and Boyd—were "employees" of the

Government within the meaning of the FTCA. The Government maintains that it did not possess sufficient

control or supervision over the pilots' activities during the covert mission, as required by this Court's decision

in Means. The Government particularly highlights the fact that it did not play any direct role in selecting the

aircraft used for the operation, and also emphasizes that it did not even communicate with the pilots during

the critical phase of the operation in Colombia that resulted in the destruction of the aircraft. P&W, on the

other hand, contends that viewing the mission as a whole the Government retained authority to supervise and

control Reynolds and Boyd, and that the pilots should therefore be classified as employees.

         The FTCA operates as a limited waiver of the United States's sovereign immunity for "injury or loss

of property ... caused by the negligent or wrongful act or omission of any employee of the Government while

acting within the scope of his office or employment, under circumstances where the United States, if a private

person, would be liable to the claimant in accordance with the law of the place where the act or omission

occurred." 28 U.S.C. § 1346(b). The alleged tortfeasor's status as an employee of the Government is

essential to a finding of liability under the FTCA. See Means, 176 F.3d at 1379 (citing Sheridan v. United

States, 487 U.S. 392, 400-01, 108 S. Ct. 2449, 2455, 101 L. Ed. 2d 352 (1988)). The FTCA defines "employee

of the Government" to include "officers or employees of any federal agency ... and persons acting on behalf

of a federal agency in an official capacity, temporarily or permanently in the service of the United States,

whether with or without compensation." 28 U.S.C. § 2671. As this definition makes clear, even private
individuals who are not on the Government's payroll may be considered employees for purposes of

establishing the Government's liability under the statute.

         To determine whether an individual is an employee of the Government, this Court in Means adopted

the "control test." 176 F.3d at 1379. Under this test, a person is an employee of the Government if the

Government controls and supervises the day-to-day activities of the alleged tortfeasor during the relevant

time. Id. (citing Logue v. United States, 412 U.S. 521, 526-32, 93 S. Ct. 2215, 2218-2222, 37 L. Ed. 2d 121

(1973)). Notably, it is not necessary that the Government continually control all aspects of the individual's

activities, so long as it has the authority to do so given the nature of the task. See Means, 176 F.3d at 1380;

see also Logue, 412 U.S. at 527-28, 93 S.Ct. at 2219 (the "critical factor" is "the authority of the principal to

control the detailed physical performance of the" individual); B&A Marine Co., Inc. v. American Foreign

Shipping Co., Inc., 23 F.3d 709, 713 (2d Cir.1994) ("Courts have found it indicative of an agency relationship

if the Government enjoys the power to control the detailed physical performance of the contractor, or if the

Government in fact supervises the day-to-day operations." (citations and internal quotation marks omitted)).

         The district court properly identified the controlling legal principles. We disagree, however, with

that court's application of those principles to the facts of this case. Having reviewed the record extensively,

we conclude that whether the alleged tortfeasors were "employees" of the Government within the meaning

of the FTCA is an issue for trial and not one as to which summary judgment should have been granted.

        There is powerful evidence upon which a reasonable factfinder, viewing the record in the light most

favorable to P&W and drawing all inferences in P&W's favor, could determine that Reynolds, the pilot, and

Boyd, the co-pilot, were temporary employees for purposes of this mission. Facts in this record demonstrate

that the Government did not simply hire two contractors to accomplish a broadly-defined task while leaving

to their discretion how the task was accomplished. Instead, the Government established how this entire

operation would go down, and directed the pilots not only to achieve a particular result (purchasing narcotics

from a Colombian drug dealer as part of a sting operation), but also to achieve that result in a particular way

at a particular location at a particular time from a particular dealer. In other words, the Government treated
the pilots as employees, not independent contractors.

        Undisputed facts demonstrate the extent of the Government's control and supervision over how

Reynolds and Boyd carried out this mission. The Government (1) directed the pilots to fly in sequence to a

specified location in St. Petersburg, then to and from a specified location in Ft. Lauderdale, then to a specified

location in Panama, and only at that point to Colombia; (2) selected the exact location in Colombia where

the deal was to occur, provided the pilots with the coordinates of that location, and instructed them to fly to

that location; (3) made the arrangements for a particular drug dealer (Armando) to be at that location at a

prescribed time; (4) determined the times at which the pilots were to leave from Florida for Panama and then

from Panama to Colombia; (5) provided a radio frequency for the pilots to contact Armando, and instructed

the pilots to use that frequency, and installed a transponder on the plane so its movements could be tracked

and so that it could be identified as part of a U.S. Government operation; (6) instructed the pilots to attend

meetings with its agents; (7) instructed the pilots to modify the aircraft's interior while the aircraft was on

the ground at the American base in Panama; (8) participated in preparing the flight plan for the Panama-

Colombia leg; (9) at least nominally supervised the personal activities of the pilots as they spent the night

at crew lodgings in Panama before flying to Colombia; and (10) clearly instructed the pilots as to what they

were expected to do when they arrived in Colombia (meet Armando, load the contraband and return to

Panama).

        The record may fairly be read to show the Government decided, and instructed the pilots on, virtually

every important aspect of the aircraft's intended use. This was clearly not an operation where the pilots were

given an objective and left to achieve that objective however they saw fit—the Government actively

supervised and dictated many if not most of the significant day-to-day activities of the mission up to the point

when events went awry on the ground. Moreover, the Government not only dictated the pilots' activities, but

arranged what would occur on the ground in Colombia, thereby controlling both ends of the mission.

Presented with this kind of evidence of the Government's involvement in the major as well as minor details

of how the mission went down, a reasonable factfinder could well conclude that the Government exercised
enough control over the pilots' day-to-day activities to make the pilots employees.1

        Moreover, a factfinder could downplay the significance of the evidence tending to support the district

court's conclusion that the pilots were not employees. It is true that the Government did not directly supervise

or control the activities of the pilots in the air once the plane left for Colombia. However, the pilots had

already been instructed extensively as to where they were to proceed, who they were to meet, and what they

were supposed to do; none of those core issues were left to the pilots' discretion. The fact that the pilots had

the discretion to fly the airplane as they saw fit may carry little weight because, in the context of this mission,

the actual flying of the plane could reasonably be viewed as a ministerial task that did not require any

particularly unique skills on the part of the pilots.2 Other facts tending to illustrate the pilots' discretion with

respect to the mechanics of flying the aircraft (such as Reynolds's selecting Boyd as co-pilot and purchasing

needed provisions with the money advanced up front by Customs) likewise could be downplayed by a jury,

especially because some of these decisions appear to have been subject to at least the tacit approval of the

Government.

        The fact that the pilots were unsupervised after they landed in Colombia, and seemingly deviated

from the Government's instructions by not flying to Maracaibo upon learning from Armando that the drugs

were not at the prescribed location, may carry greater weight.3 But this phase of the operation cannot be


   1
    This direct evidence of supervision and control may be viewed against the backdrop of other relevant
facts. Among other things, the Government directly supervised the airplane while it was hangared in
Florida and Panama. It devised and proposed this mission and specifically sought out Reynolds to
perform the operation. Finally, Reynolds and Boyd were not volunteers; on the contrary, they were
promised a significant sum of money by the Government to perform this mission in accordance with the
Government's specifications.
   2
    Cf. United States v. Becker, 378 F.2d 319, 322-23 (9th Cir.1967) (pilot flying reconnaissance flights
for Forest Service deemed employee even though he flew alone because the Government told him " 'when
and where to go and what to do' "); Motors Ins. Corp. v. Aviation Specialties, Inc., 304 F. Supp. 973, 977
(W.D.Mich.1969) (finding that aerial spraying company hired by the Government to conduct crop
spraying operations was an employee because "the degree of control of the details of the performance of
the contract ... left only the actual flying of the aircraft in the hands of" the company).
   3
    On the other hand, a factfinder might well infer that the Government's failure to supervise or control
the pilots' activities on the ground was dictated not by a desire to leave that aspect of the operation
entirely to the judgment and discretion of the pilots, but rather by practical limitations on communicating
with informants conducting a covert operation in a foreign county. Cf. Ezekiel v. Michel, 66 F.3d 894,
viewed in isolation; it is essential to consider the entire relationship between the parties with respect to the

project at hand. Courts applying the common law of agency in other contexts have made this point expressly

regarding the control test, and it seems to us a logical one. See Birchem v. Knights of Columbus, 116 F.3d
310, 312 (8th Cir.1997) ("In applying the common law of agency test, the Supreme Court looks at a large

number of factors that define the parties' total contractual relationship " (emphasis added)) (citing Community

for Creative Non-Violence v. Reid, 490 U.S. 730, 751-53, 109 S. Ct. 2166, 2178-80, 104 L. Ed. 2d 811 (1989));

Wilde v. County of Kandiyohi, 15 F.3d 103, 105 (8th Cir.1994) ("To decide whether a person is an employee

or independent contractor under the common law of agency, the totality of the working relationship is

examined." (emphasis added)); ARA Leisure Servs., Inc. v. NLRB, 782 F.2d 456, 460 (4th Cir.1986) (under

control test, "we must examine the relationship in its entirety, considering all the circumstances that suggest

either employee or independent contractor status" (emphasis added)); Merchants Home Deliv. Serv., Inc. v.

NLRB, 580 F.2d 966, 973 (9th Cir.1978) (" 'Of the considerations employed in reaching a decision under

general agency law [as to whether a person is an employee], the determination of who has the right to control

and direct the work is foremost ... tempered, however, by other considerations relevant to the relationship in

its entirety.' " (emphasis added) (citation omitted)).4


902 (7th Cir.1995) (explaining that a strict application of the "control" test is inappropriate with respect to
physicians alleged to be Government employees because physicians are obliged to exercise independent
judgment regarding the treatment of patients and therefore could rarely if ever be deemed employees
under the control test). In all likelihood the Government would have handled one of its full-time
employees just as it did Reynolds and Boyd if such an employee was asked to carry out this kind of
covert mission. Moreover, the pilots' activities on the ground in Colombia were not so far removed from
their responsibilities and instructions to constitute the kind of "frolic" that would have taken them outside
the scope of their employment. See, e.g., Bennett v. United States, 102 F.3d 486, 494 (11th Cir.1996)
(holding in FTCA case that touchstone of the "scope of employment" inquiry is whether the employee
was acting for the purpose of benefitting the employer).
   4
    The crux of the dissent appears to be a concern that the Government had no direct supervision and
control over the process of acquiring and destroying the plane. But it is an improper application of the
control test to focus merely on two discrete pieces of the parties' relationship while overlooking other
aspects of the relationship that may clearly and compellingly evince the Government's supervision and
control. As these cases establish, we are required to look at the totality of the parties' relationship over the
six days of the mission rather than only at isolated phases. Although the Government's control may have
been more peripheral during the transactions whereby the plane was acquired and destroyed, the
Government's control was virtually complete at all other important stages of the mission. In short, we do
not believe that it is proper legally or factually to focus exclusively on the Government's relative lack of
        Evidence that the pilots' day-to-day activities at this discrete stage of the mission were not under the

direct supervision of the Government must be viewed against the backdrop of the substantial evidence that

their activities were closely supervised and controlled at most other critical stages of the mission.5 For similar

reasons a factfinder might also downplay evidence that the Government was not deeply involved in the

process of obtaining the Merlin. Acquiring a suitable aircraft was simply one of Reynolds's and Boyd's many

responsibilities during this complex, dangerous mission.

        We also disagree with the view of the district court and the Government that this case is controlled

by the holding in Means. Means arose out of a joint investigation by the FBI and Jefferson County, Alabama

law enforcement officers into narcotics and weapons offenses. The FBI planned to execute arrest and search

warrants, but not until county officers had entered and secured the premises. Federal agents briefed county

officers the day before the operation, but the county SWAT team, under the leadership of a county deputy

sheriff, "had discretion regarding the entry and security of the premises," including with regard to the amount

of force used. 176 F.3d at 1378. When they entered the residence, county officers used a flash bang device

and in the process injured the plaintiff, who sued under the FTCA. The district court granted summary

judgment in favor of the Government because the county officers who allegedly committed the tortious acts

were not Government employees. Affirming, we emphasized that "[t]he SWAT team and the county deputy

sheriff commanding the team made all tactical decisions as to the best method of entering the house and the

appropriate amount of force to use to secure the premises. While federal agents provided background

information ... they did not participate in the raid." Id. at 1379.



control during two discrete phases of the mission. Looking at the relationship as a whole, as we must, a
reasonable jury could find sufficient control for the pilots to be deemed employees.
   5
   Other notable evidence tending to show that the pilots were not employees includes the fact that they
were not full-time Government officials, were paid in lump-sum fashion rather than based on an hourly
wage, and represented in some documents that they were not Customs employees. But method of
payment is, at best, only one consideration in determining whether a person is an employee within the
meaning of the FTCA. Cf. Linkous v. United States, 142 F.3d 271, 275-76 (5th Cir.1998) (identifying
method of payment as one of multiple factors from the Restatement of Torts used to distinguish an
employee from an independent contractor). The same is true for the parties' subjective expectations as to
how their relationship is described. See id.
        Means is readily distinguishable from this case. There, although federal agents briefed local officers

before the operation in question, they did not set plans for the local officers' primary task (entering and

securing the house), and instead left that task almost entirely to the officers' planning and discretion.

Moreover, here the Government's involvement in the mission (and interaction with the pilots) went

significantly beyond merely briefing the pilots or supplying them with background information. In addition,

the local officers in Means were not to receive any direct payment from the United States, and were

performing duties within the ambit of their normal responsibilities as local law enforcement employees

involved in a joint investigation. Means, in short, does not answer the question before us.

        The Ninth Circuit's decision in Slagle v. United States, 612 F.2d 1157 (9th Cir.1980), also highlighted

by the district court and the Government, is likewise distinguishable and is not binding precedent. In Slagle,

the Ninth Circuit found that a drug informant whose conduct allegedly caused injury to the plaintiff was not

an employee within the meaning of the FTCA. The court opined, without support, that "in general the

activities of an informant are not subject to the actual control or right of control of a federal agent." Id. at

1161. It then emphasized that not only did the informant's agreement expressly give him the discretion to

arrange his meetings and conduct his activities as he saw fit, the informant actually violated the few

guidelines he did have by carrying a gun. Id. In sharp contrast to this case, in Slagle the Government did not

dictate the where, why, and how of the informant's mission; indeed, the Government was not even aware that

the informant was undertaking the mission in question. The informant had substantial discretion over his

activities and the meetings he arranged, subject only to broad guidelines set by the Government.6 At all


   6
    The Ninth Circuit expressly distinguished Slagle in Leaf v. United States, 661 F.2d 740 (9th
Cir.1981), where it upheld the district court's finding that a pilot who volunteered to participate in a drug
smuggling operation on behalf of the Government, and crashed an airplane in the course of that operation,
was an employee for purposes of FTCA liability. The court noted that the pilot (1) volunteered his
services to the Government; (2) used his contacts to learn of the smuggling operation; (3) made all of the
arrangements relating to the selection and use of an aircraft in that operation; and (4) flew the plane
himself. The Ninth Circuit explained that these activities were undertaken with the "knowledge and
approval of the DEA agents assigned to supervise him." Id. at 741. The court described Slagle as arising
in a "significantly different factual setting[ ]." Id.

               The dissent proposes that still another Ninth Circuit decision, Letnes v. United States, 820
F.2d 1517 (9th Cir.1987), provides the proper analogy for this case. Letnes is not binding
events, this Circuit's precedent does not dictate that the Government is entitled to judgment as a matter of law

on the facts of the case at bar.

        We do not mean to rule that the pilots unquestionably qualify as employees of the Government; the

Government's supervision and control was more peripheral during the specific transactions that lie at the heart

of P&W's case (Reynolds's acquisition of the Merlin for use in the mission, and the destruction of the plane

in the Colombian jungle). Nevertheless, viewing the relationship in its totality, P&W has come forward with

enough evidence for a reasonable factfinder to conclude that Reynolds and Boyd—having been retained not

just to perform a particular task, but to perform it in a particular way at a particular location at a particular

time in accordance with the Government's precise instructions—were sufficiently under the Government's

control to be deemed employees.7 Accordingly, we vacate the district court's order granting summary

judgment, and remand for further proceedings consistent with this opinion.8



        precedent, however, and notably was not cited by either of the parties or by the district court in its
        opinion. Moreover, we think Letnes is inapposite. That case addressed whether a pilot hired for
        general firefighting duties qualified as a Government employee by virtue of the fact that he was
        subject to Government safety regulations. Among many differences between this case and
        Letnes, here the Government controlled the strategy and purpose of the pilots' mission, rather than
        simply subjecting the pilots to a few safety regulations of general application. The dissent also
        contends that Letnes is more current Ninth Circuit precedent than Slagle or Becker. We discuss
        those non-Eleventh Circuit cases, however, only because (unlike Letnes ) they were relied on
        heavily by the district court in its opinion and by the parties in their briefs on appeal. Simply put,
        our decision does not turn on these or any other Ninth Circuit decisions.
   7
    Our holding that the Government exercised sufficient control over Reynolds and Boyd for a factfinder
to deem them employees under the control test conforms to reasonable expectations. When private
parties participate in law enforcement operations, it would seem that their activities should, if anything, be
monitored more closely than regular, highly trained law enforcement personnel. The irony would be
considerable if the Government, simply out of a desire to insulate itself from liability, exercised less
control over private parties involved in sensitive law enforcement operations.
   8
    During oral argument, P&W emphasized an additional reason for reversing the summary judgment
order. According to P&W, the district court failed to consider P&W's theory that regardless of the status
of Reynolds and Boyd as employees, a reasonable jury could still find the Government liable based on the
misconduct of persons who unquestionably are its employees (e.g., agent Dunn). This theory, although
noted in passing in P&W's brief before this Court, was not clearly stated to the district court in P&W's
opposition to the Government's motion for summary judgment and consequently was not considered by
that court. We therefore decline to address that theory at this time. We also decline to address now the
alternative grounds for summary judgment which were argued by the Government in its motion but were
not ruled upon by the district court and were not set forth in the Government's brief on appeal.
           VACATED AND REMANDED.

           FARRIS, Circuit Judge, dissenting:

           The majority begins the opening paragraph of its discussion of the merits with a sentence that I adopt

to begin my brief dissent: "The facts relevant to the single issue presented by this appeal are largely

undisputed." Because I am convinced that the trial court reviewed those undisputed facts and properly

entered summary judgment for the government, I would affirm.

           I agree with the majority that the sole issue on appeal is "whether the two pilots—Reynolds and

Boyd—were 'employees' of the Government within the meaning of the FTCA." We part ways, however, on

the answer to that question.

           As a limited waiver of sovereign immunity, the FTCA is strictly construed, and all ambiguities are

resolved in favor of the Government. See United States v. Nordic Village, Inc., 503 U.S. 30, 33, 112 S. Ct.
1011, 117 L. Ed. 2d 181 (1992). Against this backdrop of limited abrogation of sovereign immunity, this court

has adopted the "control test" to determine whether a defendant was acting as an employee of the Government

thereby exposing the government to liability under the FTCA. See Means v. United States, 176 F.3d 1376,

1378 (11th Cir.1999). Under the control test an individual is an employee of the Government for FTCA

purposes where the Government controls and supervises the day-to-day activities of the person. See Means,
176 F.3d at 1379 (citing Logue v. United States, 412 U.S. 521, 526-32, 93 S. Ct. 2215, 37 L. Ed. 2d 121

(1973)).

           Applying the control test to the mission as a whole, the majority concludes that there is "powerful

evidence" upon which a reasonable factfinder could determine the pilots were employees of the Government.

I disagree. The facts are not in dispute. There is nothing for a trier of fact to resolve. Conclusions from those

facts were properly ruled upon by the district court as a matter of law.

           In applying the control test, the majority analyzes the relationship between the Government and the

pilots "in its totality." The majority's litany of examples where the pilots interacted with Government officials

during the pre-flight preparations are not disputed. The majority places heightened significance on facts such
as the Government's directions on how the pilots should proceed from Texas to Colombia, designation of a

specific locale in Colombia, supervision of the plane while it was hangared overnight, instructions on meeting

a specific drug dealer, installation of a transponder, and various other pre-mission arrangements. If there were

any factual dispute, or any disputed inferences from those facts, I would agree with the majority.

        The essence of P&W's claim under the FTCA is that the pilots took, flew and lost the aircraft, in

which P&W possessed an interest as a lessee with an option to buy, without P&W's consent. P&W now

wants compensation for the loss. While understandable and sympathetic, the claim is misdirected. P&W's

claim stems from two specific transactions: (1) Reynolds's allegedly unauthorized acquisition of the plane

and (2) the pilots' subsequent loss of the plane in the Colombian jungle. The undisputed evidence is that the

Government had no involvement, let alone control or supervision, in acquiring or destroying the plane. The

majority recognizes that the Government's role in these transactions was "peripheral" at most.

        After acknowledging that these two transactions "lie at the heart" of P&W's case, the majority

emphasizes the Government's assistance in the pre-flight preparations. The Government did tell the pilots

where to fly (i.e. Florida, Panama, and Colombia) but that alone, or in conjunction with other undisputed

facts, does not resolve the question. See Letnes v. United States, 820 F.2d 1517, 1518 (9th Cir.1987); see

also Curry v. United States, 97 F.3d 412, 415 (10th Cir.1996) (recognizing that detailed regulations and

inspections are not in and of themselves evidence of an employer-employee relationship).

        In Letnes, the Ninth Circuit explained that the Government's ability to tell a pilot where and when

to drop fire retardant was insufficient to indicate supervision over the physical details of the pilot's daily

operations. See Letnes, 820 F.2d at 1519. Despite restrictive contract provisions governing the operation,

maintenance, and equipment of the plane, the Ninth Circuit determined that the government did not control

the "detailed physical operation of the plane" because such provisions were aimed at securing a minimum

level of safety. Id.

        Although not binding precedent in this circuit, Letnes provides a more current and analogous

application of the control test than the majority's discussion of Becker or Slagle. Although the Government
did provide instructions as to where and when the pilots were to meet Armando, such assistance does not

evidence Government control over the pilots' daily operation. See Letnes, 820 F.2d at 1519. Similarly, I

would not conclude that the Government's installation of a transponder and other alterations to the aircraft

equates to control over the physical operation of the plane. These modifications were necessary to secure

minimum safety. See id.

        I agree with the district court that the record presented on the motion for summary judgment justified

its ruling, as a matter of law, that the pilots were not acting as employees of the Government. The majority

wisely, in my view, refuses to direct entry of judgment for P&W.

        I recognize that inferences to be drawn from undisputed facts may present a jury question if

reasonable minds may differ regarding those inferences. Here, on the pivotal questions, there are no

conflicting inferences.

        I would affirm.